jNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 17, 28, and 29 have been amended. Claims 4, 12, 21, 23, 27, 30, and 21 are canceled. Claims 1-3, 5-11, 13-20, 22, 24-26, 28, and 29 are pending.,

Response to Arguments
Applicant’s arguments, see pg.10, filed 06/23/2021, with respect to the 35 U.S.C. 112(b) rejection has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant's arguments filed 06/23/2021 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the combination of the references, Schulz and Ben-Akiva, does not disclose the limitation of a selected analysis period including the validity period of the token. Examiner disagrees. Regarding the “token” itself, Examiner cited to Schulz which discloses a digital “token”: 
cause the terminal device to receive and store a digital token containing digitally signed data and issued by a remote mobility management system trusted, by default, by the transport provider, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the store transaction history for purchased items such as transportation fare to provide proof of payment for the transportation fare to a transportation authority such as a conductor checking purchased tickets)
said token being allocated to the user as a digital proof of the user's subscription to the system, (Schulz ¶0013 disclosing the user device receiving transaction history which may include/provide a token to the user to provide proof of payment; ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)
wherein the token exhibits a temporally limited right to utilize the transport services within the region, (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)
The digital token, as disclosed by Schulz, includes transaction history, which may be in the form of a receipt or other symbolic representation of payment that enables the user to access, board, etc. the [transport] service provider, which may be on a mobile device. user’s travel history, points of interest in/near locations where the user traveled, weather information in the user’s travel location, land use information, public transit routes, etc. Further, in ¶0046 Ben-Akiva discloses the travel server may identify times during travel where the user stayed in a particular location longer than a predetermined period of time and in ¶0053 detecting a user travel during a period of time. Ben-Akiva ¶0054 also states that the system may use GPS and Wi-Fi (location data) to detect that a user first traveled for a period of time (e.g. a few hours) to arrive a particular address. Further, looking at Ben-Akiva ¶0074-0075 it is disclosed that examples of contextual data includes historical data that the user takes a bus from a bus stop at the location, and statistical features for a segment including time duration, time and distance gap (Table 1). A digital receipt (token) indicates proof of payment for the particular travel segment, and therefore indicates the validity period for that particular token. It is the Examiner’s position that Schulz in view of Ben-Akiva discloses the limitation that the electronic mobile communication terminal device is configured to determine, based on the location data and transport mode data received or derived based on the data… at least one characteristic regarding the user's usage of the transport services, having regard to a selected analysis period, wherein the selected analysis period includes the validity period of the token. Examiner maintains the rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 5-11, 13, 16, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Bijor (2015/0228000) further in view of Rosenblatt (2012/0290336) further in view of Heikkila (2017/0064515) further in view of Ben-Akiva (2015/0198722).

Claims 1 and 28: An electronic mobile communication terminal device for accompanying a user of the device while travelling in a geographic region served locally by a transport provider offering passenger transport, said terminal device comprising: (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a service provider and paying for transportation; the transportation authority may verify the user’s identity from a user account or the service provider server(s))
a wireless data transfer interface to transmit and receive data (claim 1): (Schulz ¶0011 disclosing wireless beacons to connected to a networked device and including network functionality to communicate with the servers; the beacons enable the user to complete payment for transportation services through the user device)
a memory (claim 1); (Schulz ¶0080 disclosing a system memory component)
and a processor, configured to (Schulz ¶0018 disclosing the user device, service provider server, and payment provider server including one or more processors and other components for executing instructions such as program code and/or data store on one or more computer readable mediums to implement the various applications and data)
cause the terminal device to receive and store a digital token containing digitally signed data and issued by a remote mobility management system trusted, by default, by the transport provider, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0030 disclosing the payment application may include options to store transaction history for purchased items such as transportation fare to provide proof of payment for the transportation fare to a transportation authority such as a conductor checking purchased tickets)
said token being allocated to the user as a digital proof of the user's subscription to the system, (Schulz ¶0013 disclosing the user device receiving transaction history which may include/provide a token to the user to provide proof of payment; ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of 
wherein the token exhibits a temporally limited right to utilize the transport services within the region, (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)
said signed data being optionally established using a private signing key associated with the system, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)
Note: the various pieces of data may use private signing keys, further, the claim language states that the private signing key is optional.
to transmit a number of wireless signals, over a cellular or wireless local area network, to the system, (Schulz ¶0079 disclosing a transceiver or network interface transmits and receives signals between computer system and other devices such as another user device, service device, or a service provider server via network)
Regarding the following limitation:
including signals indicative of times and corresponding locations of the device during the user's stay within the region to facilitate the system keeping 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system, but does not disclose the signals are indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and usage of the transport services by the user. Bijor discloses in ¶0021 that proximity can be determined using one or more of GPS information corresponding to the current locations of the devices or Bluetooth or other short range wireless receivers; the user’s device may broadcast a wireless signal to the other and determine distances between devices using time of arrival. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include signals indicative of the times and corresponding locations of the device during the user’s stay in the region to keep track of the movement and usage of the transport services by the user as taught by Bijor in the system of Schulz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding the following limitation:
and to indicate, responsive to a triggering event, the token including said digitally signed data wirelessly to a proximate verification apparatus associated with the transport provider, optionally other electronic mobile communication 
Schulz discloses receiving and storing a digital token as proof of the user’s subscription to the system by showing the history to the turnstile using QR/barcodes and in ¶0012 discloses as the user arrives at a location corresponding to a service provider, wireless beacons may establish a communication with a user device that the user possesses; establishment of a communication channel may trigger a request on the user to pay for transportation with the service provider and the fare may correspond to a zone-based or distance-based fare, and in ¶0013 discloses the servers completing the process and generating a bar code or QR code which will be used to provide proof or payment for entry. The payment device may dispense the proof of payment when the user arrives at the payment device, but does not explicitly disclose indicating the token to a proximate verification apparatus or other electronic communication terminal device carried by an inspector or a stationary vehicle-installed apparatus. Rosenblatt discloses in ¶0107 an electronic device which may be configured for obtaining, storing, or using electronic tickets (tokens) to gain entry to events and for associated benefits. The handheld device distributes the tickets to a turnstile to provide entry to an event upon receipt of an electronic ticket from another electronic device. Further, Figs. 2-7 (which includes the turnstile in Fig. 7 and smartphone Fig. 2) represents an embodiment of the electronic device of Fig. 1 which is the smartphone (see ¶0148 and ¶0107 disclosing the electronic device may represent the various embodiments). Rosenblatt also discloses in ¶0107 that the electronic device of Fig. 1 may be used for gaining entry to events and obtaining and storing electronic tickets. Also, ¶0121 discloses that one or more 

Regarding the following limitation:
to enable the proximate verification apparatus carried by the inspector or the stationary or vehicle- installed verification apparatus to inspect the user's subscription based on the digitally signed data and check an authenticity of a signature through the application of verification data associated with the system and stored in the apparatus, 
Schulz discloses providing a token to exhibit a temporary limited right to use transport services within the region, but does not disclose the verification apparatus inspecting 

said verification data optionally including a public key associated with the system, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)
Note: the various pieces of data may use a public key, further, the claim language states that the public key is optional.
wherein the token comprises or indicates anonymous or anonymized user ID anonymized by the mobility management system or a selected third party, (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)

Regarding the following limitations:
wherein the electronic mobile communication terminal device is configured to determine location data and transport mode data from the signals indicative of times and corresponding locations, wherein at least one of the location data or the transport mode data includes inertial sensor data, 
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, the system does not explicitly disclose that the data includes inertial sensor data. Heikkila discloses in ¶0043 that sensor data is used for positioning/route logging, etc. including inertial sensors. Further ¶0032 discloses several modes are utilized in light of environmental data and positioning data selected for defining the final location probabilities to the target mobile device; ¶0037 discloses inertial sensor data may provide an indication of various movement parameters useful in estimation of current location; ¶0019 discloses the motion model defines transition probabilities between location data points relative to time; obtaining environment data at the mobile device at a plurality of sequential times instances and determining the most probable location estimate (¶0017). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the data includes 

Regarding the following limitation:
at least one characteristic regarding the user's usage of the transport services, having regard to a selected analysis period, wherein the selected analysis period includes the validity period of the token, said characteristic being selected from the group consisting of 
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose a characteristic regarding the user’s usage of the transport services optionally having regard to a selected analysis period such as the validity period of the token. Ben-Akiva discloses in ¶0045 a data analysis that includes contextual data which includes information about the user’s travel history, points of interest in/near locations where the user traveled, weather information in the user’s travel location, land use information, public transit routes, etc. Further in ¶0046 Ben-Akiva discloses the travel server may identify times during travel where the user stayed in a particular location longer than a predetermined period of time and in ¶0053 detecting a user travel during a period of time. ¶0054 also states that the system may use GPS and Wi-Fi (location data) to detect that a user first traveled for a period of time (e.g. a few hours) to arrive a particular address. It would have been obvious to one of 

Regarding the following limitation:
used transport-lines, used bus line, used boat line, used tram line, used train fine, used airborne connection, used private car or taxicab leg, number of modes used, number of transport lines used, number of times a transport line used, aggregate duration of transport line used, aggregate duration of transport mode used, number of transport line stop intervals travelled, and transport zones visited.
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose a selected analysis period such as the validity period of the token, said characteristic being selected from the group consisting of: used transport lines, used bus line, used boat or other waterborne vessel line, used tram line, used train line, used airborne connection, used private car or taxicab leg, number of modes used, number of transport lines used, number of times a transport line used, aggregate duration of  transport line used, aggregate duration of transport mode used, number of 

Claim 2: The terminal device of claim 1, 
comprising a display screen, (Schulz ¶0079 disclosing an output component such as a display)
said device being configured to indicate the token to the verification apparatus, (Schulz ¶0013 disclosing  the user device receiving the token, receipt, and/or payment transaction history to the user as proof of payment)
Regarding the “verification apparatus” and disclosed in claim 1, Schulz discloses receiving and storing a digital token as proof of the user’s subscription to the system by showing the history to the turnstile using QR/barcodes and in ¶0012 discloses as the user arrives at a location corresponding to a service provider, wireless beacons may establish a communication with a user device that the user possesses; establishment of a communication channel may trigger a request on the user to pay for transportation with the service provider and the fare may correspond to a zone-based or distance-based fare, and in ¶0013 discloses the servers completing the process and generating a bar code or QR code which will be used to provide proof or payment for entry. The payment device may dispense the proof pf payment when the user arrives at the payment device, but does not explicitly disclose indicating the token to a proximate verification apparatus or other electronic communication terminal device carried by an inspector or a stationary vehicle-installed apparatus. Rosenblatt discloses in ¶0107 an electronic device which may be configured for obtaining, storing, or using electronic tickets (tokens) to gain entry to events and for associated benefits. The handheld device 
wherein the graphical code includes a matrix code, to enable optical reading thereof by the verification apparatus by the camera of the apparatus. (Schulz ¶0013 disclosing the transaction history (proof of payment) may include a bar code or a QR code (matrix code))

Claim 3: The terminal device of claim 1, 
Regarding the following limitation:
configured to indicate the token to the verification apparatus utilizing short-range wireless radio frequency technology, optionally RFID, NFC, other radio frequency tag, infrared, sound, ultrasound, Bluetooth, or Bluetooth low energy compliant technology.
Schulz discloses indicating the token by using transaction history, but does not explicitly disclose indicating the token to the verification apparatus utilizing short-range wireless radio frequency technology, optionally RFID, NFC, other radio frequency tag, infrared, sound, ultrasound, Bluetooth, or Bluetooth low energy compliant technology. Rosenblatt discloses in ¶0107 an electronic device which may be configured for obtaining, storing, or using electronic tickets to gain entry to events and for associated benefits. The handheld device distributed the tickets to a turnstile to provide entry to an event upon receipt of an electronic ticket from another electronic device. Further, Rosenblatt discloses in ¶0119 the electronic device may include near field communication (NFC) allowing for extremely close range communication; the NFC interface may provide a manner of initiating or facilitating a transfer of user data from one electronic device to another. It would have been obvious to one of ordinary skill in the art at the effective 

Claim 5: The terminal device of claim 1, 
configured to transmit, optionally automatically or responsive to predefined user input, wherein the predefined user input includes a token request, a wireless notification signal indicative of the current location to the management system, in response to which the token specific to the region including said location is issued by the system and received in the device. (Schulz ¶0012 disclosing as the user arrives at a location corresponding to a service provider, wireless beacons may establish a communication with a user device that the user possesses; establishment of a communication channel may trigger a request on the user to pay for transportation with the service provider and the fare may correspond to a zone-based or distance-based fare)

Claim 6: The terminal device of claim 1, 
configured to establish and transmit, as a wireless signal, a digital travel plan in accordance with the control input by the user to the management system, said plan being indicative of the user's visit to the region, in response to which the token specific to the region is issued by the system and received in the device. (Schulz ¶0012 disclosing as the user arrives at a location corresponding to a service provider, wireless beacons may establish a communication with a user device that the user possesses; establishment of a communication channel may trigger a request on the user to pay for transportation with the service provider and the fare may correspond to a zone-based or distance-based fare)

Claim 7: The terminal device of claim 1, wherein the triggering event contains at least one element selected from the group consisting of:
Regarding the following limitation:
 receipt of user input via a user interface of the device instructing to indicate the token, detection of verification apparatus in range, and receipt of interrogation signal from the verification apparatus.
Schulz discloses a payment application having a user interface enabling the user to enter payment options for storage by the device and provide payment for the service such as a token for admission to the transportation service, but does not disclose receipt of user input via a user interface of the device instructing to indicate the token, detection of verification apparatus in range, and receipt of interrogation signal from the verification apparatus. Rosenblatt discloses in ¶0107 an electronic device which may be configured for obtaining, storing, or using electronic tickets to gain entry to events and 

Claim 8: The terminal device of claim 1, configured to determine an indication of the current location based on at least one element selected from the group consisting of: 
satellite positioning signal, GPS signal, GLONASS signal, wireless network signal, cellular signal, wireless LAN signal, inertial sensor, camera image, camera view, tag signal received, and audio signal captured via a microphone.


Claim 9: The terminal device of claim 1, configured to determine the transport mode of the user and include mode information in the transmitted wireless signals, wherein mode information is determined based on at least one element selected from the group consisting of: (Schulz ¶0040 disclosing the user transmitting
sensor data, inertial sensor data, accelerometer data, magnetometer data, gyroscope data, location data, satellite positioning data, network data, cell identification data, Wi-Fi hotspot data, image data, sound data, wirelessly read tag data, time data, calendar date, time of the day, day of the week, transport service route information, and transport service schedule. (Schulz ¶0039 disclosing the service provider including a transportation application and may provide specific cars or areas of the vehicle (mode); ¶0025 disclosing that transportation information such as at least one of transportation vehicle and scheduling may be based on service location; ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)

Claim 10: The terminal device of claim 1, configured to determine the transport mode of the user and include mode information in the transmitted wireless signals, wherein mode information is determined based on at least one element selected from the group consisting of: (Schulz ¶0040 disclosing the user transmitting a purchase transaction for transportation fare via the user device)
sensor data, inertial sensor data, accelerometer data, magnetometer data, gyroscope data, location data, satellite positioning data, network data, cell identification data, Wi-Fi hotspot data, image data, sound data, wirelessly read tag data, time data, calendar date, time of the day, day of the week, transport service route information, and transport service schedule, further wherein the determined mode information indicates at least one element selected from the 
road transport, water transport, rail transport, passenger car, bus, boat or ferry, tram, train, underground, walking, running, cycling, time of getting aboard, time of getting off, leg duration, number of transport line stops such as bus stops, number of stop intervals, day of the week, calendar date. (¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)

Claim 11: The terminal device of claim 1, 
Regarding the following limitation:
wherein the transmitted wireless signals incorporate sensor data including inertial sensor data, such as accelerometer, at least gyroscope and magnetometer data, to enable determining the transport mode of the device remotely.
While Schulz discloses a transceiver or network that transmits signals between the computer system and user device, service device or service provider, Schulz does not disclose the transmitted wireless signals incorporate sensor data including inertial sensor data, such as accelerometer, at least gyroscope and magnetometer data, to 

Claim 13: The terminal device of claim 1, 
Regarding the following limitation:
configured to buffer time and location data, optionally also determined transport mode data, for wireless transmission optionally responsive to the availability of network coverage applicable for the transmission.
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, but does not explicitly disclose that the device is configured to buffer time and location data and optionally also determined transport mode data, for wireless transmission optionally responsive to the availability of network coverage applicable for the transmission. Ben-Akiva discloses in ¶0039 that the mobile 

Claim 16: The terminal device of claim 1, 
Regarding the following limitation:
configured to inactivate or delete the token responsive to detection of a fulfillment of at least one condition selected from the group consisting of: token expiry, exit from the region, receipt of revocation signal, and occurrence of other revocation event.
Schulz discloses transmitting a token to the user’s device, but does not disclose the system being configured to inactivate or delete the token responsive to detection of a 

Claim 22: The system of claim 17, 
Regarding the following limitation:
configured to supply the determined usage information as embodied in a digital report or other data ensemble, wherein the report or other data ensemble covers usage data of also a number of other users active in the region during an analysis period, wherein the analysis period includes the validity period of the token or a longer period spanning a plurality of token validity periods, said analysis period optionally covering one week or month.
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose determining usage information covering usage data of also a number of others in the active region during an analysis period of the token or a longer period. Ben-Akiva discloses in ¶0045 a data analysis that includes contextual data which includes information about the user’s travel history, points of interest in/near locations where the user traveled, weather information in the user’s travel location, land use information, public transit routes, etc. Further in ¶0046 Ben-Akiva discloses the travel server may identify times during travel where the user stayed in a particular location longer than a predetermined period of time and in ¶0053 detecting a user travel during a period of time. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to determining usage information covering usage data of also a number of others in the active region during an analysis period of the token or a longer period as taught by Ben-Akiva in the system of Schulz in view of Bijor further in view of Rosenblatt further in view of Heikkila, since the claimed invention is .
Claims 17-20, 24-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view Rosenblatt (2012/0290336) further in view of Bijor (2015/0228000) further in view of Heikkila (2017/0064515) further in view of Ben-Akiva (2015/0198722).

Claim 17: An electronic system for providing digitally assisted personal mobility management service to users, wherein the system covers a number of different geographic regions and operates in liaison with one or more transport providers offering passenger transport services in said regions, (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a service provider and paying for transportation; the transportation authority may verify the user’s identity from a user account or the service provider server(s))
said system further being communication network accessible, Internet accessible, and comprising one or more at least functionally connected servers, (Schulz ¶0016 disclosing that the system includes servers and ¶0022 disclosing the check-in application may correspond to an application available over the internet)
said system comprising a data transfer interface to transmit and receive data via a communication network, at least one processor, and at least one memory storing instructions that, when executed by the at least one processor, 
establish a digitally signed token to a user carrying a mobile communication terminal device for use as a digital proof of the user's subscription to the system, (Schulz ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider; ¶0030 disclosing the payment application may include options to store transaction history for purchased items such as transportation fare to provide proof of payment for the transportation fare to a transportation authority such as a conductor checking purchased tickets)
wherein the token exhibits a temporally limited default right to utilize the transport services offered by a transport provider within a region of said number of regions, (Schulz ¶0027 a token for admission to the transportation service; ¶0042 disclosing the payment device may issue a token, receipt, or other 
transmit said digitally signed token to the device of the user, (Schulz ¶0013 disclosing the user device receiving transaction history which may include/provide a token to the user to provide proof of payment; ¶0042 disclosing transaction history that may be transmitted to the user device and/or payment device corresponding to a service provider, the payment device may issue a token, receipt, or other symbolic representation of payment to the user which enables the user to access, board, etc. the service provider)
Regarding the following limitation:	
provide digital verification data to a proximate verification apparatus associated with the transport provider, wherein the proximate verification apparatus is carried by an inspector or a stationary or vehicle-installed verification apparatus, to enable checking an authenticity of a signature, 
Schulz discloses providing a token to exhibit a temporary limited right to use transport services within the region, but does not disclose providing the digital verification data to a proximate verification apparatus associated with the transport provider, wherein the proximate verification apparatus is carried by an inspector or a stationary or vehicle-installed verification apparatus, to enable checking the authenticity of the signature. Rosenblatt discloses in ¶0152 that the electronic ticket may be communicated to a web service which may authenticate the electronic ticket. Rosenblatt also discloses in ¶0297 the process of authenticating the user of the handheld device by verifying that the user of the device has permission to enter the event. If the ticket is verified, the web service 

Regarding the following limitation:
at least receive signals transmitted by and regarding the device, including signals indicative of times and corresponding locations of the device, 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system, but does not disclose the signals are 

Regarding the following limitation:
determine based on the received signals information characterizing the usage of the transport services within the region by at least said user during the validity of the token, and supply the determined usage information, by sending it in digital form or providing digital access thereto, to the transport provider for analysis, verification, and billing purposes, 
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose characterizing the usage of the transport services within the region by at least said user during the validity of the token, and supply the determined usage information, preferably by sending it in digital form or providing digital access thereto, to the transport provider preferably for analysis, verification, and/or billing 

wherein the token comprises or indicates anonymous or anonymized user ID anonymized by the mobility management system or a selected third party, (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)


wherein the electronic system is configured to determine location data and transport mode data from the signals indicative of times and corresponding locations wherein at least one of the location data or the transport mode data includes inertial sensor data, 
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, the system does not explicitly disclose that the data includes inertial sensor data. Heikkila discloses in ¶0043 that sensor data is used for positioning/route logging, etc. including inertial sensors. Further ¶0032 discloses several modes are utilized in light of environmental data and positioning data selected for defining the final location probabilities to the target mobile device; ¶0037 discloses inertial sensor data may provide an indication of various movement parameters useful in estimation of current location; ¶0019 discloses the motion model defines transition probabilities between location data points relative to time; obtaining environment data at the mobile device at a plurality of sequential times instances and determining the most probable location estimate (¶0017). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the data includes inertial sensor data as taught by Heikkila in the system of Schulz in view of Rosenblatt further in view Bijor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding the following limitation:
at least one characteristic regarding the user's usage of the transport services, having regard to a selected analysis period, wherein the selected analysis period includes the validity period of the token, said characteristic being selected from the group consisting of: 
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose a characteristic regarding the user’s usage of the transport services optionally having regard to a selected analysis period such as the validity period of the token. Ben-Akiva discloses in ¶0045 a data analysis that includes contextual data which includes information about the user’s travel history, points of interest in/near locations where the user traveled, weather information in the user’s travel location, land use information, public transit routes, etc. Further in ¶0046 Ben-Akiva discloses the travel server may identify times during travel where the user stayed in a particular location longer than a predetermined period of time and in ¶0053 detecting a user travel during a period of time. ¶0054 also states that the system may use GPS and Wi-Fi (location data) to detect that a user first traveled for a period of time (e.g. a few hours) to arrive a particular address. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include at least one characteristic regarding the user's usage of the transport services, optionally having regard to a selected analysis period such as the validity period of the token as taught by Ben-Akiva in the system of Schulz in view of Rosenblatt in view Bijor further in view of Heikkila, since the claimed invention is merely a combination of old elements, and in the 

Regarding the following limitation:
used transport lines, used bus line, used boat line, used tram line, used train line, used airborne connection, used private car or taxicab leg, number of modes used, number of transport lines used, number of times a transport line used, aggregate duration of transport line used, aggregate duration of transport mode used, number of transport line stop intervals travelled, and transport zones visited.
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose a selected analysis period such as the validity period of the token, said characteristic being selected from the group consisting of: used transport lines, used bus line, used boat or other waterborne vessel line, used tram line, used train line, used airborne connection, used private car or taxicab leg, number of modes used, number of transport lines used, number of times a transport line used, aggregate duration of  transport line used, aggregate duration of transport mode used, number of transport line stop intervals travelled, and transport zones visited. Ben-Akiva discloses in ¶0045 a data analysis that includes contextual data which includes information about the user’s travel history and in ¶0051 that, using accelerometer data, it may be determined is the user was traveling via a bicycle (15 mph) or a car (30 mph) and that the system may compare the data to various other travel profiles to determine the mode 

Claim 18: The system of claim 17, 
wherein signing data, includes a private signing key associated with the system, used for signing and verification data, wherein the signing and verification data includes a public key associated with the system are region-specific. (Schulz ¶0033 disclosing user device tokens and/or encryption keys (private key), including a public key of the service provider; ¶0035 disclosing the 

Claim 19: The system of claim 17, configured to determine the transport mode of the user based on the received signals, wherein mode information is determined based on at least one element selected from the group consisting of: 
sensor data, inertial sensor data, accelerometer data, magnetometer data, gyroscope data, location data, network data, cell identification data, Wi-Fi hotspot data, camera or generally image data, sound data, wirelessly read tag data, time data, calendar date, time of the day, day of the week, transport service route information, and transport service schedule. (Schulz ¶0039 disclosing the service provider including a transportation application and may provide specific cars or areas of the vehicle (mode); ¶0025 disclosing that transportation information such as at least one of transportation vehicle and scheduling may be based on service location; ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)

Claim 20: The system of claim 17, configured to determine or receive transport mode information indicative of at least one element selected from the group consisting of: 
road transport, water transport, rail transport, passenger car, bus, boat or ferry, tram, train, underground, walking, running, bus line, boat line, tram line, 

Claim 24: The system of claim 17, configured to establish and transmit the token in response to receiving a digital travel plan or a notification signal indicative of the user's current or forthcoming presence in the region. (Schulz ¶0073 disclosing the transmit a recommended route to the user with a payment request, ¶0074 disclosing the payment request being processed, and ¶0075 disclosing providing a token for admission to the service provider. All of the steps combined discloses the token is transmitted in response to receiving a digital travel plan (recommended route) and processing a payment; see also the flowchart in Fig. 4)

Claim 25: The system of claim 17, configured, in response to receiving a signal indicative of the user's stay within the region extending beyond the expiry of the token, to establish a new token with expiry farther away in the future or extend the expiry of the existing token to the user. (Schulz ¶0015 disclosing that the user may be required to purchase additional fare or “re-up” as transportation fare to cover the cost of transportation where the original fare payment was insufficient; the service and/or payment provider may process a second payment request for additional transportation fare, complete the request, and transmit a transaction history for proof of payment)

Claim 26: The system of claim 17, configured to provide a reply signal indicative of the user's subscription status in response to a receipt of a subscription validity query from a remote element, optionally the transport provider. (Schulz ¶0013 disclosing the transaction may be submitted to a service provider which may include a bar code of QR code or token to provide proof of payment (subscription))

Claim 29: A method to be executed by an electronic system for providing digitally assisted personal mobility management service to users, wherein the system covers a number of different geographical regions and operates in liaison with transport providers offering passenger transport services in the regions, said system further being communication network accessible and comprising one or more at least functionally connected servers, said method comprising: (Schulz ¶0019 disclosing a user device that may be implemented as a smartphone, ¶0014 disclosing a user being served by a service provider and paying for transportation; the transportation authority may verify the user’s identity from a user account or the service provider server(s))
establishing a digitally signed token to a user carrying an electronic mobile personal communication device for use as a digital proof of the user's subscription to the system, (Schulz ¶0013 disclosing the user device receiving transaction history which may include /provide a token to the user to provide proof of payment; ¶0027 a token for admission to the transportation service)
wherein the token exhibits temporally limited default right to utilize the transport services offered by a transport provider within a region of said number of regions, ((Schulz ¶0027 a token for admission to the transportation service; 

Regarding the following limitation:
transmitting said digitally signed token to the device of the user, providing verification data to a proximate verification apparatus associated with the transport provider, wherein the proximate verification apparatus is carried by an inspector or a stationary or vehicle-installed verification apparatus, to enable checking an authenticity of a signature, 
Schulz discloses providing a token to exhibit a temporary limited right to use transport services within the region, but does not disclose providing verification data to a proximate verification apparatus associated with the transport provider, where in the proximate verification apparatus is carried by an inspector or a stationary or vehicle-installed verification apparatus, to enable checking the authenticity of the signature. Rosenblatt discloses in ¶0152 that the electronic ticket may be communicated to a web service which may authenticate the electronic ticket. Rosenblatt also discloses in ¶0297 the process of authenticating the user of the handheld device by verifying that the user of the device has permission to enter the event. If the ticket is verified, the web service may reply with data indicating that entry should be granted. The turnstile may thereafter grant entry to the user of the device. Entry may be granted by permitting the user associated with electronic tickets stored on the device to pass through the ticket turnstile by opening an arm of the turnstile. Rosenblatt discloses in ¶0107 an electronic 

Regarding the following limitation:
at least receiving signals transmitted by and at least regarding the device, including signals indicative of times and corresponding locations of the device, 
Schulz discloses the transmission of a number of wireless signals over a cellular or wireless local area network to the system, but does not disclose the signals are indicative of the times and corresponding locations of the device. Bijor discloses in ¶0021 that proximity can be determined using one or more of GPS information corresponding to the current locations of the devices or Bluetooth or other short range wireless receivers; the user’s device may broadcast a wireless signal to the other and determine distances between devices using time of arrival. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include signals indicative of the times and corresponding locations of the device as taught by 

Regarding the following limitation:
determining based on the received signals information characterizing the usage of the transport services by at least said user within the region during the validity of the token, and supplying the determined usage information to the transport provider for analysis, verification, and billing purposes, 
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose characterizing the usage of the transport services within the region by at least said user during the validity of the token, and supply the determined usage information, preferably by sending it in digital form or providing digital access thereto, to the transport provider preferably for analysis, verification, and/or billing purposes. Schulz discloses receiving and storing a digital token as proof of the user’s subscription to the system by showing the history to the turnstile using QR/barcodes, but does not disclose indicating the token to a proximate verification apparatus or other electronic communication terminal device carried by an inspector or a stationary vehicle-installed apparatus. Rosenblatt discloses in ¶0107 an electronic device which may be configured for obtaining, storing, or using electronic tickets to gain entry to events and for associated benefits. The handheld device distributed the tickets to a turnstile to provide entry to an event upon receipt of an electronic ticket from another 
wherein the token comprises or indicates anonymous or anonymized user ID anonymized by the mobility management system or a selected third party, (Schulz ¶0030 disclosing the payment application storing transaction history such as receipts as proof of payment using a barcode or QR code)

Regarding the following limitation:
wherein the electronic system is configured to determine location data and transport mode data from the signals indicative of times and corresponding locations wherein at least one of the location data or the transport mode data includes inertial sensor data, 
Schulz discloses device for accompanying a user of the device while travelling in a geographic region served locally by at least one transport provider such as a transport authority and/or transport operator, the system does not explicitly disclose that the data includes inertial sensor data. Heikkila discloses in ¶0043 that sensor data is used for 

Regarding the following limitation:
at least one characteristic regarding the user's usage of the transport services, having regard to a selected analysis period, wherein the selected analysis period includes the validity period of the token, said characteristic being selected from the group consisting of 
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose a characteristic regarding the user’s usage of the transport services optionally having regard to a selected analysis period such as the validity 

Regarding the following limitation:
used transport lines, used bus line, used boat line, used tram line, used train line, used airborne connection, used private car or taxicab leg, number of modes used, number of transport lines used, number of times a transport line used, aggregate duration of transport line used, aggregate duration of transport 
Schulz discloses a token exhibiting a right to use transport services within the region, but does not disclose a selected analysis period such as the validity period of the token, said characteristic being selected from the group consisting of: used transport lines, used bus line, used boat or other waterborne vessel line, used tram line, used train line, used airborne connection, used private car or taxicab leg, number of modes used, number of transport lines used, number of times a transport line used, aggregate duration of  transport line used, aggregate duration of transport mode used, number of transport line stop intervals travelled, and transport zones visited. Ben-Akiva discloses in ¶0045 a data analysis that includes contextual data which includes information about the user’s travel history and in ¶0051 that, using accelerometer data, it may be determined is the user was traveling via a bicycle (15 mph) or a car (30 mph) and that the system may compare the data to various other travel profiles to determine the mode of transportation used by the user (used private car and/or used transport line and/or number of lines used and/or number of modes used). Further, the system may recognize that the user traveled along a bus route and accelerometer data may show that the user waked the remaining blocks. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a selected analysis period such as the validity period of the token, said characteristic being selected from the group consisting of: used transport lines, used bus line, used boat or other waterborne vessel line, used tram line, used train line, used airborne connection, used private car or taxicab leg, number of modes used, number of transport lines used, .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (2015/0178698) in view of Bijor (2015/0228000) further in view of Rosenblatt (2012/0290336) further in view of Heikkila (2017/0064515) further in view of Ben-Akiva (2015/0198722) further in view of Narang (US 9,568,331).

Claim 14: The terminal device of claim 1, 
Regarding the following limitations:
configured to provide a route suggestion to a user-indicated destination from the current location and to provide related real-time navigation guidance in the form of at least visual and audible cues.
Regarding providing real-time navigation guidance in the form of visual and/or audible cues, while Schulz discloses providing a route suggestion to a user-indicated destination, Schulz does not disclose providing real-time navigation guidance in the form of visual and/or audible cues. Narang discloses in Col 13, Ln. 42-45 that the software could provide navigation directions, through voice, screen instructions, etc., to 

Claim 15: The terminal device of claim 1, 
Regarding the following limitation:
configured to provide a route suggestion to a user-indicated destination from the current location and to provide related real-time navigation guidance in the form of at least visual and audible cues, 
Regarding providing real-time navigation guidance in the form of visual and/or audible cues, while Schulz discloses providing a route suggestion to a user-indicated destination, Schulz does not disclose providing real-time navigation guidance in the form of visual and/or audible cues. Narang discloses in Col 13, Ln. 42-45 that the software could provide navigation directions, through voice, screen instructions, etc., to the user for the trip in order to execute it successfully. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing real-time navigation guidance in the form of visual and/or audible cues as taught by Narang in the system of Schulz in Bijor further in view of Rosenblatt further in 
the terminal device being further configured to include one or more legs in the suggested route, (Schulz ¶0069 disclosing different routes split into zones)
said legs involving the use of applicable transport services, wherein the applicability of a transport service, such as bus, tram, metro, minibus, aircraft, boat, or train, for travelling a leg of the suggested route is determined based on at least one element selected from the group consisting of: (Schulz ¶0017 disclosing the service provider may correspond to a transportation service such as a train, subway, bus, etc.)
time of the day, day of the week, calendar, transport service route, transport service schedule, current time, traffic situation, distance to be travelled, and weather information. (Schulz ¶0063 disclosing the schedule includes scheduling information such as traffic conditions and weather conditions and ¶0065 disclosing the user may select between various routes for use of the service provider and may be updated of traffic conditions on the route)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628